J-A25009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JAQUISE JOSEPH THOMAS                     :
                                           :
                    Appellant              :   No. 445 MDA 2020

          Appeal from the PCRA Order Entered February 13, 2020
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0000988-2017


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY BOWES, J.:                           FILED JANUARY 22, 2021

      Jaquise Joseph Thomas appeals from the February 13, 2020 order

dismissing his petition for relief under the Post-Conviction Relief Act (“PCRA”).

We affirm.

      The factual and procedural history of this case was previously well-

summarized by this Court in an unpublished memorandum adjudicating

Appellant’s direct appeal. See Commonwealth v. Thomas, 201 A.3d 873

(Pa.Super. 2018) (unpublished memorandum at 1-3).            In pertinent part,

Appellant was arrested on February 6, 2017, at the Howard Johnson Motel

located on Eisenhower Boulevard in Harrisburg, Pennsylvania. On that night,

members of the Swatara Township Police Department investigated the smell

of burnt marijuana emanating from a hotel room occupied by Appellant and a

woman named Dnasia Peterson. Id. at 1-2. After Appellant gave consent for

the officers to search the location, they discovered a “marijuana blunt,” a
J-A25009-20



digital scale, and approximately one hundred plastic baggies.        Thereafter,

officers obtained a search warrant.       During the investigation, Appellant

provided a false name and admitted ownership of several bags of heroin that

were eventually recovered. Also recovered from the hotel room were a “straw

with heroin residue” and “a candy bag that contained marijuana.” Id. at 2.

      On December 8, 2017, a jury convicted Appellant of possession with

intent to distribute (“PWID”), possession of a small amount of marijuana,

possession of drug paraphernalia, conspiracy, and false identification to law

enforcement. On January 11, 2018, the trial court sentenced Appellant to an

aggregate term of thirty to seventy-two months imprisonment followed by one

year of probation. Appellant filed a timely direct appeal alleging that the trial

court had erroneously ruled on a suppression issue at trial. Ultimately, this

Court affirmed Appellant’s judgment of sentence. Id. at 10. Appellant filed a

petition for allowance of appeal to our Supreme Court, which was denied. See

Commonwealth v. Thomas, 206 A.3d 1028 (Pa. 2019) (per curiam order).

      Appellant timely filed the above-captioned pro se PCRA petition.

Counsel was appointed to represent Appellant. On December 23, 2019, PCRA

counsel filed a “no merit” letter along with a petition to withdraw pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).          Specifically, PCRA

counsel addressed the claims raised in Appellant’s pro se PCRA petition and

determined that they were meritless, and also stated that her independent

review of Appellant’s case had not uncovered any other potentially meritorious

                                      -2-
J-A25009-20



claims for relief.    Attached to PCRA counsel’s petition was a copy of a

December 20, 2019 letter apprising Appellant of PCRA counsel’s intent to

withdraw, providing him with a copy of her petition to withdraw, and advising

him of his right to retain private counsel, proceed pro se, and to file a

supplemental brief in the PCRA court.

      On December 31, 2019, the PCRA court filed a memorandum order that

granted PCRA counsel’s petition to withdraw. The PCRA court also stated that

it had undertaken an independent review of Appellant’s case, and agreed that

Appellant was not entitled to post-conviction relief. See Memorandum Order,

12/31/19, at 2.      Contemporaneously, the PCRA court entered notice of its

intent to dismiss Appellant’s petition within pursuant to Pa.R.Crim.P. 907.

      Appellant filed timely pro se objections to the PCRA court’s Rule 907

notice, requesting the appointment of substitute counsel and seeking leave to

amend his pro se PCRA petition to include “numerous claims of ineffective

assistance of trial counsel” that were allegedly overlooked by PCRA counsel.

Appellant’s Objections to 907 Notice, 1/24/20, at ¶ 5, 9. Appellant offered no

description or discussion of these allegedly overlooked claims. In relevant

part, Appellant did not challenge PCRA counsel’s withdrawal, aside from

asserting that certain undisclosed meritorious issues remained.          After

considering these objections, the PCRA court dismissed Appellant’s petition.

      Appellant filed a timely pro se notice of appeal. Both Appellant and the

PCRA court have complied with their obligations under Pa.R.A.P. 1925.

Appellant has raised the following issues for our consideration:

                                      -3-
J-A25009-20


       1. Whether PCRA counsel violated Appellant’s 6th Amendment
       right to counsel and Appellant’s 14th Amendment right to due
       process during the PCRA proceedings for the following:

          a. Counsel failed to investigate the history and procedure
          employed by pre-trial and trial counsel in light of Appellant’s
          clearly defective PCRA petition.

          b. Counsel failed [to] challenge the Commonwealth and
          protect [Appellant’s] interests when counsel failed to amend
          the defective PCRA petition to address Officer [Patrick]
          Walsh’s testimony and evidence at preliminary and
          suppression hearings,[1] including failure to move for
          discovery (photos and video evidence).

       2. PCRA court abused discretion when it allowed PCRA counsel to
       withdraw.

Appellant’s brief at 3. In reviewing these issues, we bear the following legal

principles in mind:

       Our standard of review in a PCRA appeal requires us to determine
       whether the PCRA court’s findings of fact are supported by the
       record, and whether its conclusions of law are free from legal
       error. Commonwealth v. Mason, 130 A.3d 601, 617 (2015).
       The scope of our review is limited to the findings of the PCRA court
       and the evidence of record, which we view in the light most
       favorable to the party who prevailed before that court.
       Commonwealth v. Hanible, 30 A.3d 426, 438 (Pa. 2011). . . .
       The PCRA court’s factual findings and credibility determinations,
       when supported by the record, are binding upon this Court.
       [Mason, supra at 617]. However, we review the PCRA court’s
       legal conclusions de novo. Id.

Commonwealth v. Small, 238 A.3d 1267, 1280 (Pa. 2020).




____________________________________________


1  Officer Patrick Walsh was the officer that detected the odor of burnt
marijuana emanating from Appellant’s hotel room and obtained Appellant’s
consent to search the hotel room.

                                           -4-
J-A25009-20


      Appellant’s claims for relief have shifted significantly during the course

of these proceedings. In his pro se PCRA petition, Appellant checked every

available box on the submission form and averred claims concerning

“ineffective assistance of counsel, police misconduct, and actual innocence.”

See Appellant’s Pro Se PCRA Petition, 11/19/19, at 3-4. Following the entry

of Rule 907 notice by the PCRA court, Appellant alleged that PCRA counsel

was ineffective for failing to raise ineffective assistance of counsel claims

against trial counsel: “PCRA counsel failed to investigate, address and perfect

any claims . . . . It is clear that [trial] counsel at the suppression hearing was

ineffective[.]” Appellant’s brief at 4-5.

      Throughout, Appellant declined to provide any details or concrete

assertions of trial counsel’s alleged ineffectiveness. Indeed, Appellant only

began to delineate somewhat specific claims in his Rule 1925(b) statement,

in which he alleged, inter alia, that “PCRA counsel was ineffective for not

presenting the proof that appellant never gave consent and Officer Walsh lied

to the court about his actions at the hotel.” See Rule 1925(b) Statement,

3/31/20, at ¶ 5.     Under the auspices of ineffectiveness, Appellant’s brief

largely re-litigates suppression issues that were previously addressed at

Appellant’s trial and on direct appeal. See Appellant’s brief at 5-6.

      As structured, Appellant’s claims for relief are essentially layered claims

of ineffective assistance of counsel, i.e., that PCRA counsel was ineffective for




                                      -5-
J-A25009-20


failing to allege and establish trial counsel’s ineffectiveness. This Court has

previously discussed such claims, as follows:

      To plead and prove ineffective assistance of counsel a petitioner
      must establish: (1) that the underlying issue has arguable merit;
      (2) counsel's actions lacked an objective reasonable basis; and
      (3) actual prejudice resulted from counsel's act or failure to act.
      Commonwealth v. Chmiel, 30 A.3d 1111, 1127 (2011). Where
      the defendant asserts a layered ineffectiveness claim he must
      properly argue each prong of the three-prong ineffectiveness test
      for each separate attorney. Id. at 1128.

Commonwealth v. Rykard, 55 A.3d 1177, 1189-90 (Pa.Super. 2012).

      Instantly, we discern that Appellant is asserting that trial counsel failed

to discover evidence that would have changed the outcome of the suppression

hearing in Appellant’s case. See Appellant’s brief at 5. According to Appellant,

PCRA counsel was concomitantly ineffective for failing to raise this issue in an

amended PCRA petition. However, Appellant’s brief is woefully undeveloped

and does not recite or apply the legal standards attendant to claims of

ineffective assistance of counsel. Id. at 5-6. As noted above, he does not

discuss   ineffectiveness   but   focuses   exclusively   upon   irrelevant   legal

arguments implicating the long-affirmed ruling of the suppression court.

      As such, we conclude that Appellant has failed to adequately address

the ineffectiveness factors. See Commonwealth v. Reyes-Rodriguez, 111

A.3d 775, 780 (Pa.Super. 2015) (en banc) (“[O]n appeal, a petitioner must

adequately discuss all three factors of the [ineffectiveness] test, or the

appellate court will reject the claim.”). Therefore, his claim fails.




                                      -6-
J-A25009-20


       Order affirmed.2




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/22/2021




____________________________________________


2  Appellant asserts in various filings that PCRA counsel did not conduct a
thorough enough review of his case.           However, the certified record
independently confirms that PCRA counsel promptly requested transcripts of
all the relevant proceedings. PCRA counsel also averred that she had
corresponded with Appellant in her petition to withdraw and stated that
Appellant had not presented counsel with any new exculpatory evidence that
could have changed the outcome of his trial. See Petition to Withdraw,
12/23/19, at ¶¶ 15, 38. Appellant’s own filings confirm that he corresponded
with PCRA counsel. See Objections to 907 Notice, 11/24/20, at ¶ 7. Although
Appellant complains that these communications were insufficient, he declines
to explain how additional correspondence with PCRA counsel would have
produced meritorious issues or arguments.

                                           -7-